Order denying judgment creditor’s motion, under section 793 of the Civil Practice Act, to compel the judgment debtor to make installment payments out of his earnings on account of her judgment, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs, to the extent of requiring the judgment debtor to pay fifty dollars a month, to be *839credited upon the judgment, pursuant to section 793 of the Civil Practice Act. So much of the showing in this record as may be properly credited justifies the view that the debtor should make the payments indicated, with due regard for the “ reasonable requirements ” of the debtor and his family. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.